Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada 98-0430746 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 45unnyside, Surrey, B.C. V4A 9N3 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-6747 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares outstanding of the registrants class of common stock as of May 29, 2007: 4,400,000 Authorized share capital of the registrant: 75,000,000 common shares, par value of $0.001 The Company recorded $717 revenue for the quarter ended March 31, 2007. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. DYNAMIC ALERT LIMITED (A Development Stage Company) FINANCIAL STATEMENTS MARCH 31, 2007 Financial Statements: Page Balance Sheets F-2 Statements of Operations F-3 to F-4 Statements of Cash Flows F-5 Statement of Stockholders Equity F-6 Notes to Financial Statements F-7 to F-10 F-1 DYNAMIC ALERT LIMITED (A Development Stage Company) BALANCE SHEETS March 31, June 30, 2007 2006 (Unaudited) (See Note 1) ASSETS Current Cash $ 82,098 $ 23,328 Total Current Assets 82,098 23,328 Office Equipment costs, net of depreciation $98 5,782 - Computer Equipment, net of depreciation $103 3,598 - Website Development Costs, net of amortization $168 782 - TOTAL ASSETS $ 92,260 $ 23,328 LIABILITIES AND STOCKHOLDERS EQUITY LIABILITIES Current Accounts payable $ 1,000 $ 1,436 Accrued liabilities 3,825 2,624 Total current liabilities 4,825 4,060 STOCKHOLDERS EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 4,400,000 and 3,500,000 common shares as at March 31, 4,400 3,500 2007 and June 30, 2006 respectively Additional paid-in capital 120,600 31,500 Accumulated Comprehensive Gain 881 - Deficit Accumulated During the Development Stage (38,446) (15,732) 87,435 19,268 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ 92,260 $ 23,328 The accompanying notes are an integral part of these statements. F-2 DYNAMIC ALERT LIMITED (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period ending period ending March 31, 2007 March 31, 2006 Revenue $ 717 $ - Cost of Goods Sold - (33) - Expenses Depreciation and amortization 280 - Consulting - - Marketing 9,500 - Office and administration 793 96 Organizational costs - - Professional fees 4,763 - 15,336 96 Net Loss from Operations (15,369) (96) Other Income Interest income - 130 Net Income (Loss) for the Period $ (15,369) $ 34 Basic and Diluted Loss per Share $ Nil Nil Weighted Average Number of 4,100,000 3,500,000 Shares Outstanding The accompanying notes are an integral part of these statements. F-3 DYNAMIC ALERT LIMITED (A Development Stage Company) STATEMENTS OF OPERATIONS PERIOD FROM INCEPTION, JUNE 17, 2004, TO MARCH 31, 2007 (Unaudited) Cumulative Nine-month Nine-month amounts from period ending period June 17, 2004 March 31, 2007 ending (Date of March 31, Inception) to 2006 March 31, 2007 Revenue $ 717 $ - $ 717 Cost of Goods Sold 750 - 750 (33) - (33) Expenses Depreciation and amortization 369 - 369 Consulting - - 200 Marketing 9,500 - 9,500 Office and administration 1,412 289 4,962 Organizational costs - - 1,058 Professional fees 11,400 500 22,725 22,681 789 38,814 Net Loss from Operations (22,714) (789) (38,847) Other Income Interest income - 312 401 Net Loss for the Period $ (22,714) $ (477) $ (38,446) Basic and Diluted Loss per $ Nil $ Nil $ (.01) Share Weighted Average Number of 3,696,364 3,500,000 3,509,627 Shares Outstanding The accompanying notes are an integral part of these statements. F-4 DYNAMIC ALERT LIMITED (A Development Stage Company) STATEMENTS OF CASH FLOWS PERIOD FROM INCEPTION, JUNE 17, 2004, TO MARCH 31, 2007 (unaudited) Nine month Nine month Cumulative amounts period ended period ended from June 17, 2004 March 31, March 31, (Date of Inception) to 2007 2006 March 31, 2007 Cash Flows from Operating Activities Net loss for the period $ (22,714) $ (477) $ (38,446) Adjustments to Reconcile Net Loss to Net Cash used by Operating Activities Amortization 369 - 369 Accounts payable and accrued liabilities 765 (500) 4,825 Net Cash (used in) Operating Activities (21,580) (977) (33,252) Cash Flows from Investing Activity Additions to capital assets (9,581) - (9,581) Additions to intangibles (950) - (950) Net Cash (used in) Investing Activities (10,531) - (10,531) Cash Flows from Financing Activity Issuance of common shares 90,000 - 125,000 Foreign currency translation adjustment 881 - 881 Net Cash provided by Financing Activities 90,881 - 125,881 Increase (Decrease) in Cash during the Period 58,770 (977) 82,098 Cash, Beginning of Period 23,328 24,474 - Cash, End Of Period $ 82,098 $ 23,497 $ 82,098 Supplemental Disclosure of Cash Flow Information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these statements. F-5 DYNAMIC ALERT LIMITED (A Development Stage Company) STATEMENT OF STOCKHOLDERS EQUITY MARCH 31, 2007 (unaudited) CAPITAL STOCK DEFICIT ACCUMULATED DURING THE DEVELOPMENT STAGE ACCUMULATED COMPRE- HENSIVE INCOME (LOSS) ADDITIONAL PAID-IN CAPITAL SHARES AMOUNT TOTAL June 17, 2004  Shares for cash at $0.01 100,000 $ 100 $ 900 $ - $ - $ 1,000 June 30, 2004  Shares issued for cash at $0.01 3,400,000 3,400 30,600 - - 34,000 Net loss for the period ended June 30, 2004 - - - (1,709) (1,709) Balance, June 30, 2004 3,500,000 3,500 31,500 (1,709) - 33,291 Net loss for the year - - - (9,817) - (9,817) Balance, June 30, 2005 3,500,000 3,500 31,500 (11,526) - 23,474 Net loss for the year - - - (4,206) - (4,206) Balance, June 30, 2006 3,500,000 3,500 31,500 (15,732) - 19,268 January 23, 2007  Shares for cash at $0.10 900,000 900 89,100 - - 90,000 Foreign currency translation adjustment - 881 881 Net loss for the period - - - (22,714) - (22,714) Balance, March 31, 2007 4,400,000 $ 4,400 $ 120,600 $ (38,446) $ 881 $ 87,435 The accompanying notes are an integral part of these statements. F-6 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) Note 1 Unaudited Statements While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as the Companys audited June 30, 2006 annual financial statements. It is suggested that these interim financial statements be read in conjunction with the Companys June 30, 2006 audited financial statements. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The information as of June 30, 2006 is taken from the audited financial statements of that date. Note 2 Nature and Continuance of Operations a) Organization The Company was incorporated in the State of Nevada, United States of America on June 17, 2004. The Companys fiscal year-end is June 30. b) Development Stage Activities The Company is in the development stage and has realized only minimal revenues from its planned operations. The Company intends to establish itself as a company that provides customers with security professionals who will provide personal protection as needed, as well as selling a selection of personal security products. Based upon the Company's business plan, it is a development stage enterprise. Accordingly, the Company presents its financial statements in conformity with the accounting principles generally accepted in the United States of America (GAAP) that apply to established operating enterprises. As a development stage enterprise, the Company discloses the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from inception to the current balance sheet date. Note 3 Significant Accounting Policies This summary of significant accounting policies is presented to assist in understanding the Companys financial statements. The financial statements and notes are representations of the Companys management, who is responsible for their integrity and objectivity. These accounting policies conform to GAAP and have been consistently applied in the preparation of the financial statements. The financial statements are stated in U.S. dollars. a) Organizational and Start-up Costs Costs of start-up activities, including organizational costs, are expensed as incurred in accordance with SOP 98-5. b) Income Taxes The Company has adopted the Statement of Financial Accounting Standards (SFAS) No. 109  Accounting for Income Taxes, which requires the use of the asset and liability method of accounting of income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements F-7 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. c) Basic and Diluted Loss per Share In accordance with SFAS No. 128  Earnings per Share, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At March 31, 2007, the Company had no stock equivalents that were anti-dilutive and excluded in the earnings per share computation. d) Estimated Fair Value of Financial Instruments The carrying value of the Companys financial instruments, consisting of accounts payable and accrued liabilities approximate their fair value due to the short-term maturity of such instruments. Unless otherwise noted, it is managements opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial statements. e) Revenue Recognition The Company has had minimal revenues to date. It is the Companys policy that revenues are recognized in accordance with SEC Staff Accounting Bulletin (SAB) No. 101, "Revenue Recognition in Financial Statements." Under SAB 101, product revenues (or service revenues) are recognized when persuasive evidence of an arrangement exists, delivery has occurred (or service has been performed), the sales price is fixed and determinable and collectibility is reasonably assured. f) Currency The functional currency of the Company is the U.S. Dollar. g) Use of Estimates The preparation of the Companys financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Actual results could differ from these estimates. h) Cash and Cash Equivalents The Company considers all highly liquid debt instruments with an original maturity of three (3) months or less to be cash equivalents. i) Furniture and equipment Property and equipment are recorded at cost and depreciated over their estimated useful lives. The Company uses the straight-line method of depreciation. A summary of the estimated useful lives follows: Computer equipment 3 years Furniture and fixtures 5 years Expenditures for maintenance and repairs which do not materially extend the useful lives of property and equipment are charged to earnings. When property or equipment is sold or otherwise disposed of, the cost and related accumulated depreciation are removed from the respective accounts with the resulting gain or loss reflected in earnings. F-8 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) j) Website Development Costs Website development costs representing capitalized costs of design, configuration, coding, installation and testing of the Companys website are capitalized until initial implementation. Upon implementation, the asset will be amortized to expense over its estimated useful life of three (3) years using the straight-line method. Ongoing website post-implementation costs of operation, including training and application maintenance, will be charged to expense as incurred. k) Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents. At March 31, 2007, the Company had $41,623 U.S. funds on deposit in a Canadian business bank account which is not insured. l) Recent Accounting Pronouncements There were various other accounting standards and interpretations issued during 2006 and 2005, none of which are expected to have a material impact on the Companys consolidated financial position, operations or cash flows. m) Foreign Currency Translations The Company uses the Canadian dollar and the U.S. dollar as its functional currency. The Companys reporting currency is the U.S. dollar. All transactions initiated in other currencies are re-measured into the functional currency as follows: i) Monetary assets and liabilities at the rate of exchange in effect at the balance sheet date; ii) Non-monetary assets and liabilities, and equity at historical rates; and iii) Revenue and expense items at the average rate of exchange prevailing during the period. Gains and losses on re-measurement are included in determining net income for the period. Translation of balances from functional currency into the reporting currency is conducted as follows: i) Assets and liabilities at the rate of exchange in effect at the balance sheet date; ii) Equity at historical rates; and iii) Revenue and expense items at the average rate of exchange prevailing during the period. Translation adjustments resulting from translation of balances from functional to reporting currency are accumulated as a separate component of shareholders equity as a component of comprehensive income or loss. n) Comprehensive Income (Loss) The Company has adopted SFAS No. 130  Reporting Comprehensive Income. SFAS 130 requires that the components and total amounts of comprehensive income be displayed in the financial statements beginning in 1998. Comprehensive income includes net income and all changes in equity during a period that arises from non-owner sources, such as foreign currency items and unrealized gains and losses on certain investments in equity securities. o) Other The Company consists of one reportable business segment. The Company paid no dividends during the periods presented. F-9 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) Note 4 Basis of Presentation  Going Concern The accompanying financial statements have been prepared in conformity with GAAP, which contemplates the continuation of the Company as a going concern. However, the Company has sustained losses and has had minimal selling activities. These matters raise substantial doubt about the Company's ability to continue as a going concern. In view of these matters, realization of certain of the assets in the accompanying balance sheet is dependent upon the Company's ability to meet its financing requirements, and the success of its future operations. There is no assurance of the eventual profitability of the Company. Management believes that actions planned and presently being taken to revise the Company's operating and financial requirements provide the opportunity for the Company to continue as a going concern. The financial statements do not include any adjustments that might result from these uncertainties. Note 5 Common Stock The Companys authorized common stock consists of 75,000,000 shares with a par value of $0.001 per share. On June 17, 2004, the Company issued 100,000 shares of common stock at a price of $0.01 for cash totalling $1,000. On June 30, 2004, the Company issued 3,400,000 shares of common stock at a price of $0.01 for cash totalling $34,000. On January 31, 2007, the Company issued 900,000 shares of common stock at a price of $0.10 for cash totalling $90,000. Note 6 Income Taxes The Company is subject to foreign and domestic income taxes. The Company has had no income, and therefore has paid no income tax. Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. The Companys deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry-forwards. The Companys deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the net operating loss carry-forwards. Net operating loss carry-forwards may be further limited by a change in company ownership and other provisions of the tax laws. The Companys deferred tax assets, valuation allowance, and change in valuation allowance are as follows: Estimated Tax Change in Estimated NOL NOL Benefit from Valuation Valuation Net Tax Period Ending Carryforward Expires NOL Allowance Allowance Benefit June 30, 2004 1,709 2024 427 (427) (427)  June 30, 2005 9,817 2025 2,454 (2,454) (2,027)  June 30, 2006 15,732 2026 3,933 (3,933) (1,479)  March 30, 2007 38,446 2027 9,612 (9,612) (5,679)  F-10 DYNAMIC ALERT LIMITED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2007 (Unaudited) Income taxes at the statutory rate are reconciled to the Companys actual income taxes as follows: Income tax benefit at statutory rate resulting from net operating loss carryforward (25%) Deferred income tax valuation allowance 25% Actual tax rate 0% Note 7 Related Party Transactions The Company has used and currently uses office space provided by its President for no consideration. No provision for these costs has been provided since they have been determined to be negligible. F-11 ITEM 2. MANAGEMENTS PLAN OF OPERATIONS We incorporated as Dynamic Alert Limited (referred to herein as Dynamic, we, us and similar terms) on June 17, 2004, in the State of Nevada. Our principal executive offices are located at 45unnyside, Surrey, British Columbia, V4A 9N3. Our telephone number is (604) 202-6747. Our fiscal year end is June 30. We are in the process of establishing a business that assists consumers with their securities needs. We intend to offer a three-fold service. Our first focus is to assist our clients in developing personalized security plans. It is our managements opinion that having a personalized security plan in place may help create an atmosphere of safety and may allow consumers the ability to conduct daily activities without undue worry and concern. Our second focus is to source and market personal security products. This includes selling personal protection equipment and devices through our website and from our portable kiosk which will be placed periodically in local shopping malls and at business and leisure/travel conventions. Our third focus will be to provide personal protection on an as-needed basis. Our goal is to help our customers create and implement a personalized security plan. Principal Products and Services Our target market is comprised of individuals in need of personalized security plans. We will offer services to help the consumer develop such a plan. The plan will review the daily activities of the individual in order to anticipate possible personal exposure to danger. The plan would identify weaknesses in their personal security and make plans of response if confronted by an assailant. For example, the plan would aid in developing skills to respond effectively if the individual were to encounter a would-be assailant in a poorly lit parking garage. In addition, we intend to offer personal security products. These products may include items such as personal alarms, safety lights, canine repellant and dog chasers using ultrasonic technology. For the family with young children, we may expand into other electronic devices like child guard transmitter/receivers and telephone voice changers which may be used as in-home devices to help keep children safe. A child guard/monitor alarm, when worn by the child, sends a constant signal to the receiver, letting the adult, who is holding the receiver, know that the child is starting to wander away. For home protection, we may include such devices as door jammers, window security clamps, motion sensors, as well as entrance alerts for both windows and doors. We expect to carry these types of products in inventory. We will also provide personal protection for clients on an as-needed-basis in situations such as: (a) traveling on business or leisure trips; (b) hosting sensitive social or business gatherings; (c) personal or residential perimeter security for visiting celebrities; and (d) any other situation requiring discrete personal protection. These services will be provided on a short-term hourly basis or for a contracted period of time as required by our clients. Plan of Operation The following discussion of our plan of operation, financial condition, results of operations, cash flows and changes in financial position should be read in conjunction with our most recent financial statements and notes appearing elsewhere in this Form 10-QSB; and our Form SB-2 Registration Statement filed October 30, 2006. We have generated only $717 in revenues from the sale of products since the inception of our company. The following should be read jointly with the financial statements, related notes, and the cautionary statement regarding forward-looking statements, which appear elsewhere in this filing. Prior to the public offering of stock, our principal activities consisted only of initial organizational activities and the issuance of common shares to our original affiliate shareholders. On November 9, 2006, our Registration Statement on Form SB-2 was declared effective, enabling us to commence an offering of up to 900,000 common shares at a price of $0.10 per share. As of January 31, 2007, we accepted subscriptions for 900,000 shares from forty-one (41) 12 investors, raising a total of $90,000. At present, our common shares are not posted for trading or listed on any exchange. 3,500,000 of the 4,400,000 outstanding common shares are currently held by our officers and directors. Our public offering placed $90,000 into our treasury, allowed us to proceed, on February 1, 2007, with our Plan of Operation as set out in our prospectus, in accordance with our twelve (12) operational budget. We have begun operations and the sale of inventory. We do not have any full-time employees at the present time. We will continue to operate with very limited administrative support, and our current officers will continue to be responsible for all planning, developing and operational duties, without compensation until at least the end of December 2007. This will enable us to preserve capital during the early stages of development. Milestones We have begun to further develop our website at an estimated cost of $2,645. The website will be used to introduce our products, take orders and respond to queries. Once the website is completed and operational, our officers will monitor the website daily to fill orders and to reply to inquiries. We are developing a marketing brochure incurring at an initial cost of $9,500. This cost includes an initial direct marketing campaign package. The brochure will outline our services, products, fee structure, and ordering instructions and will include our mission statement which will state our intent to provide our clients with high quality services that meet or exceed their expectations and needs. The brochure will be distributed at our seminars as well as to all other potential clients within the Lower Mainland. We expect to have the brochure completed by the end of July 2007. We have begun the design and construction of a portable kiosk and portable display at an initial cost of $5,880. The portable kiosk will be used to facilitate seminars in order to assist us in creating a diversified market for our products. Our portable display will be situated periodically in the major traffic areas of a local Lower Mainland shopping mall. In discussions with administrative officials, we have been advised that pre-existing kiosk facilities are often available for rent on a daily, weekly, and monthly basis. These structures would require only minor modifications to suit our needs. The cost of these minor modifications may be our responsibility. The portable display will be set up at conventions in order to market the products and services we will make available to potential clients. We have also purchased necessary computer and related office equipment at a cost of $3,701. In September 2007, we intend to arrange for security training for our other officers, Ms. Audrey Reich and Ms. Meghan Cox, in order to broaden their personal security background. This training will come from outside sources unaffiliated with our company. We also intend to have Mr. Brad Hawkings attend additional advanced training courses provided by specialized security training companies and consultants. As manufacturers and/or suppliers are selected, we will continue to order inventory. We have not entered into any material contracts or developed any affiliations with any third parties. By July 2007, we plan to place advertising in local yellow pages and will join local business and travel associations in order to maintain contacts in the business community as well as to stay informed about security issues impacting our local community. At our seminars, we will highlight the importance of personal security and protection, as well as present information on personal security equipment and devices available in the market. The risks of not implementing a personalized security plan will be addressed and we will discuss the benefits associated with personal protection. Our seminar will be used to promote the importance of our personal protection services as well as our security products available for purchase. Attendees will be able to pick-up our brochure, ask questions regarding our products and services, and order products and services directly from us at our seminars. These seminars will be held in local community colleges as well as churches and other social facilities. In order to adequately present our products and services, we will require sample inventory and marketing material to use at these seminars. Once our inventory is purchased and our marketing materials are available, we will contact community colleges. Since the colleges will need time to make meeting rooms available, we expect these seminars will not begin until in or after September 2007. 13 We plan to distribute all orders from our office location. Both kiosk and internet orders will be filled from the same location. Internet orders will be shipped via Canada Post Express Courier Service. From our investigations, we have found this system to be both cost efficient and practical. Distribution of our personal protection services will be on a contract basis. Our security personnel will be sent out on specific jobs as required. During the first stages of our growth, our officers will provide all the labor required to operate our website, kiosk and security seminars at no charge. Since we intend to operate with very limited administrative support, our officers will continue to be responsible for these tasks for the foreseeable future. We will continue our efforts on building our internet business and the development of our seminars in order to establish a strong client base. In addition, we hope to generate sales revenue from our portable kiosk which will be placed periodically in various Lower Mainland shopping malls. As we gain experience and develop sufficient revenues from sales and service, we may consider expanding our business within the region and possibly to other locations within Canada. At this time, we have no plans to expand outside Canada. Expenditures The following table indicates our intended use of the proceeds received from the recently closed offering on January 29, 2007, which shall be spent over the ten (10) months beginning April 1, 2007. Expenditure Item Marketing and Travel 2,500 Website Development and Telecom 2,645 Inventory 18,000 Office Furniture and Office Supplies 1,249 Portable Display 12,120 Training and Consulting 16,000 Insurance and Bonding 6,000 Miscellaneous Administrative Costs 3,547 Total $ 62,061 The expenditure items in the above chart are defined as follows: Marketing and Travel: This item refers to the cost of a basic marketing campaign and development of product information to provide to our customers and interested shoppers. It will include the cost of advertising in the Yellow Pages and the cost of placing advertisements with local business and travel associations as well as any costs associated with joining such associations. This expense also refers to the cost of travel to locate and identify potential security products we may wish to carry or utilize in the implementation of our services. Website Development: This expense is the cost associated with continued development of our website. This expenditure will also cover the cost of hosting our website and monthly telephone and fax service throughout the remainder of the year. Inventory: This expenditure item refers to the total cost of establishing product inventory for sale to the public. Office Furniture and Office Supplies : This expenditure refers to the purchase of office furniture and necessary office supplies. Portable Display : This item refers to the cost of designing and building one portable display acceptable for our use. 14 Training and Consulting: This expense item will provide the funds necessary for security training for our officers in order to broaden their background in personal security. This also includes the cost for Mr. Hawkings to attend advanced training courses. Insurance and Bonding: This expense item is for basic insurance coverage. It will also provide bonding and background checks, as required, for our officers in order to provide personal security protection to our clients. Miscellaneous Administrative Expenses : This expense refers to any small miscellaneous costs that have not been otherwise listed - such as bank service charges and sundry items. We do not anticipate making any major purchases of capital assets, or conducting any research and development in the next twelve (12) months. Our current corporate employee count is expected to remain the same for the next year. We believe we have sufficient cash resources to satisfy our needs through the end of January 2008. Our ability to satisfy cash requirements thereafter and the need for additional funding is dependent on our ability to generate revenue from our business in sufficient quantity and on a profitable basis. Should we require additional cash in the future, there can be no assurance that we will be successful in raising additional debt or equity financing on terms acceptable to our company, if at all. Management Discussion and Analysis At March 31, 2007, we had working capital of $77,273, compared to working capital of $19,268 at June 30, 2006. At March 31, 2007 our total assets consisted of cash of $82,098 and capital assets of $10,162. This compares with total assets at June 30, 2006 consisting of cash of $23,328. At March 31, 2007, our total current liabilities increased to $4,825 from $4,060 at June 30, 2006. We have had $717 in revenue from inception. Our short and long-term survival is dependent on funding from sales of securities as necessary or from shareholder loans. Results of Operations We posted losses of $15,369 for the quarter ended March 31, 2007 compared to a net income of $34 for the quarter ended March 31, 2006. From inception to March 31, 2007, we have incurred losses of $38,446. The principal components of losses were professional fees of $22,725, marketing costs of $9,500, office and administration expenses of $4,962, organizational costs of $1,058, supplies and materials of $750, amortization of $369 and consulting fees of $200. As of the date of this report, our net cash balance is approximately $78,891. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We believe our existing cash balances are sufficient to carry our normal operations through January 2008. To the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or on acceptable terms. ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief 15 financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS There have not been any changes in our securities since filing our last Quarterly Report on Form 10-QSB for the period December 31, 2006, as filed March 21, 2007. As previously reported, on November 9, 2006, our Registration Statement on Form SB-2, commission file number 333-119566, became effective, enabling us to offer up to 900,000 shares of our common stock at a price of $0.10 per share. On January 31, 2007, we accepted subscriptions for the entire offering from forty-one (41) investors, raising a total of $90,000. There were no underwriters for this offering. As of the date of this Quarterly Report, there are 4,400,000 issued and outstanding shares of common stock of which 3,500,000 shares are held by our officers and directors. Following is a summary of the use of proceeds for actual expenses incurred for our account from November 9, 2006 to March 31, 2007 in connection with the issuance and distribution of the securities: Expenses Amount of direct or indirect Amount of direct or indirect payments to directors, officers, payments to others general partners, 10% shareholders or affiliates of the Issuer Legal $ 0 $ 2,500 $ 0 $ 2,500 The costs of the offering described above were paid directly from existing working capital. The following table notes the use of proceeds for actual expenses incurred for our account from November 9, 2006 to March 31, 2007. This chart details the use of net offering proceeds from the offering of the securities. Expenses Amount of direct or indirect Amount of direct or indirect payments to directors, officers, payments to others general partners, 10% shareholders or affiliates of the Issuer Legal and Accounting $0 $ 8,050 Marketing and Travel 0 9,500 Website Devment & Telecom 0 355 Office Furniture and Equipment 0 3,701 Kiosk and Portable Display 0 5,880 Miscellaneous Administration 0 16 $ 0 $ 27,939 The proceeds from our offering are to be used to fund our operations as described in our Form SB-2 offering document incorporated by reference herein. See also Item 2 Plan of Operation. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation* 3.2 By-laws* 31.1 CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 31.2 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 * Incorporated by reference to our Form SB-2 Registration Statement, file number 333-119566, filed on October 30, 2006. 17 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 29 th day of May, 2007. DYNAMIC ALERT LIMITED Date: May 29, 2007 By: /s/ Audrey Reich Name: Audrey Reich Title: President/CEO, principal executive officer Date: May 29, 2007 By: /s/ Bradley Hawkings Name: Bradley Hawkings Title: Chief Financial Officer, principal financial officer and principal accounting officer
